Conley Byrd, Justice, dissenting. I dissent only to that portion of the majority opinion directing the Commission to hold a rehearing to determine whether or not appellees may be entitled to a penalty for violation of the Arkansas Safety regulations. There was a procedural question before the Commission of whether the claimants had given a proper notice of the alleged violation of the Arkansas Safety regulations. In the absence of such a notice, it should be within the discretion of the Commission to permit the pleadings to be amended. Furthermore, I dissent because the majority under its views in remanding to the Commission should reach appellants’ contention that “a penalty may not be awarded where the injury to the employee is the result of the employee’s negligent intervening act or willful misconduct.” The majority sloughs this contention off with the following statements, to wit: “. . . The appellants argued to the commission and on appeal that Shows’ negligence caused his own death. The Commission did not specifically rule on this argument. We feel the finding that the cause of Shows’ death was safety violations necessarily rejects’this argument. >5 The record here reveals that Shows was the job superintendent at the time of his death. Every witness called with knowledge of the working conditions on the job testified that the employer regularly held safety meetings and that when the employer was present, the equipment was used but that as soon as the employer left the job the employees regularly removed the safety equipment. The record is uncontradicted that Shows, without consultation with the employer, drove to Russellville on the day of his death to get the .scaffold from which he fell. The record is also undisputed that life lines and life jackets were on the job and could have been used by Shows had he so desired. Jerry Hooten testified that he had previously painted from the same scaffold and that while so doing, he used a life line. In L. G. Arnold Inc. v. Industrial Commission, 2 Wis. 2d 186 85 N.W. 2d 821 (1957), the issue was whether a 15% additional penalty could be awarded to an employee in charge of blasting operations that spurned the safety devices furnished by the employer. In holding that the employee could not recover the additional penalty, the court said: “It is well established that an employer may not be subjected to a penalty where the injury is the result of negligent or inadvertent acts of its employees. Sage Operating Corp. v. Industrial Comm., 197 Wis. 552, 222 N.W. 2d 781 (1929).” Here the employer admits that it is liable for Workmen’s Compensation benefits but contests its liability for the additional 15% penalty assessable for violation of a safety regulation. To say that it is proper to award the 15% penalty against an employer when the employee’s drowning results from the spurning of such ordinary safety devices as life jackets and life lines goes beyond the clearly expressed intent of the Workmen’s Compensation Act, Ark. Stat. Ann. § 81-1310(d) (Supp. 1975), which provides: “ Where an injury or death is caused in substantial part by the failure of an employer to comply with any Arkansas statute or official regulation pertaining to the health or safety of employees compensation or death benefits provided for by this Act shall be increased by fifteen per centum (15%).” [Emphasis Mine.] The foregoing section of the Workmen’s Compensation Act has now been amended to read: “ Where established by clear and convincing evidence that an injury or death is caused in substantial part by the failure of an employer to comply with any Arkansas statute or official regulation pertaining to the health or safety of employees, compensation or death benefits provided by this Act shall be increased by fifteen percent (15%).” [Emphasis Mine.] It has long been the rule in this State that penal statutes must be strictly construed in favor of those upon whom the burden is sought to be imposed and nothing will be taken as intended that is not clearly expressed, Fiser v. Clayton, 221 Ark. 528, 254 S.W. 2d 315 (1953). It should be a very simple matter for the majority to either rule on the matter head-on or to at least advise the parties that the issue is a fact question in the event of another hearing before the Commission. For the reasons stated, l respectfully dissent. Fooleman, J. joins in this dissent.